Title: To James Madison from Frederick Frelinghuysen, 17 March 1796
From: Frelinghuysen, Frederick
To: Madison, James


Sir:
Philadelphia, March 17, 1796.
Understanding that the application of Mr. Baldwin, with the papers thereto relating, has been referred to the Committee of Privileges, of which you are chairman, and being desirous that there should be no room for doubt as to the motives of my conduct in this transaction, I take the liberty of stating that the Letters No. 1 and 2 had passed between Gen. Gunn and Mr. Baldwin without my privity, and previous to my knowledge of any controversy between them; that I have no interest of any kind in this dispute; and that, on the morning of Friday last, I first took a part in this unpleasant business, from a pure desire to effect a reconciliation between the parties.
I further declare, sir, that I do highly respect the privileges of the House of Representatives; that I am incapable of intentionally violating them in the smallest degree; and that I do most sincerely regret that any part of my conduct may, in this respect, admit of an unfavorable construction. I am sir, your most obedient servant,
Fred. Frelinghuysen.
